UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4180


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAVON RICHARD CALDWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cr-00248-RDB-1)


Submitted:   April 17, 2014                 Decided:   April 29, 2014


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven H. Levin, LEVIN & CURLETT LLC, Baltimore, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Paul E.
Budlow,   P.   Michael   Cunningham,  Assistant  United  States
Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               On    what   would     have     been   the   fourth      day       of       a   jury

trial,    Lavon      Richard     Caldwell      pled    guilty     to   bank       fraud,        in

violation      of     18    U.S.C.    §   1344      (2012),      and   four       counts        of

aggravated          identity      theft,       in     violation        of        18        U.S.C.

§ 1028A(a)(1) (2012).             The district court sentenced Caldwell to

ninety-six months’ imprisonment.                     On appeal, Caldwell contends

that     the        district     court       impermissibly         engaged            in       plea

negotiations by insisting that he relinquish his right to file a

Freedom of Information Act (“FOIA”) request as a condition to

the    court    accepting       his   guilty       plea.      Finding       no    reversible

error, we affirm.

               Federal Rule of Criminal Procedure 11(c)(1) prohibits

the    district       court    from    participating        in    plea      negotiations.

This     prohibition        “serv[es]        three    principal        interests:                it

diminishes      the     possibility       of    judicial      coercion       of       a    guilty

plea;    it    protects        against    unfairness        and   partiality              in   the

judicial process; and it eliminates the misleading impression

that the judge is an advocate for the agreement rather than a

neutral arbiter.”             United States v. Bradley, 455 F.3d 453, 460

(4th Cir. 2006) (internal quotation marks omitted).

               Because Caldwell did not make this objection in the

district court or attempt to withdraw his guilty plea, we review

for plain error.            Id. at 462.        To prevail on his claim that the

                                               2
district    court    improperly       participated           in        plea    negotiations,

Caldwell    must    demonstrate      that       the    court’s          participation      was

error, that the error was plain, that the error affected his

substantial    rights,       and   “that    a    refusal          to    notice     the   error

would    seriously     affect       the    fairness,          integrity,          or     public

reputation    of    judicial       proceedings.”             Id.;       see    Henderson    v.

United States, 133 S. Ct. 1121, 1126 (2013) (discussing plain

error standard).

            Assuming,     without      deciding,           that    the        district   court

impermissibly participated in plea negotiations by conditioning

its acceptance of Caldwell’s guilty plea on his waiver of his

FOIA rights and, thus, committed plain error, we conclude that

Caldwell     has    failed    to    demonstrate            that     the       court’s    error

affected    his    substantial       rights.           A    defendant’s          substantial

rights are affected if we determine that the error “influenced

[his]    decision    to   plead     guilty       and       impaired       his    ability    to

evaluate with eyes open the direct attendant risks of accepting

criminal responsibility.”            United States v. Goins, 51 F.3d 400,

402-03 (4th Cir. 1995) (internal quotation marks omitted).                                  In

the context of a guilty plea, the defendant must demonstrate

that he would not have pled guilty but for the district court’s

error.     United States v. Massenburg, 564 F.3d 337, 343 (4th Cir.

2009).



                                           3
            Here,     Caldwell     asserts     only      that   his     substantial

rights were affected by the district court’s error because, but

for the court’s insistence that he waive his FOIA rights, he

“would have been permitted to file such a request.”                         He does

not, however, assert on appeal that he would not have entered

his guilty plea but for the error, nor is there any indication

in   the   district    court’s    record     that   he    would   not    have    pled

guilty but for the error.            Thus, Caldwell is not entitled to

relief.

            Accordingly, we deny Caldwell’s motion to file a pro

se supplemental brief and affirm the district court’s judgment.

We   dispense   with    oral     argument    because     the    facts    and    legal

contentions     are   adequately     presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                       4